In a condemnation proceeding, the appeal is from so much of the third and last separate and final decree as contains awards for damage parcels 32, 33, and 34. Decree insofar as appealed from reversed, without costs, and matter remitted to the Special Term for the limited purpose of making a decision pursuant to section 440 of the Civil Practice Act. It would be helpful to a final determination of the issues if the Special Term would make a new decision to include specific findings as to the sums allowed for direct taking, consequential damage, and for fixtures, together with an indication as to which items were held to constitute fixtures. (Matter of City of New York [Whitlock Ave.], 278 N. Y. 276, 283; Matter of Board of Transp., 254 App. Div. 576, 577.) Beldock, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.